                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 LAKEISHA HAMILTON,

                       Plaintiff,                     Case No.

 v.                                                   Judge
                                                      Magistrate Judge
SAINT THOMAS HEALTH,                                  JURY DEMAND
                  Defendant.
___________________________________/

                                          COMPLAINT

       Defendant Saint Thomas Health (STH) ignored the plain language of the ADAAA when its

managers created a hostile work environment and then terminated Plaintiff, LaKeisha Hamilton,

due to her disability and protestations of discrimination. For over five years, Ms. Hamilton worked

without incident within her reasonable accommodation of three 12-hour shifts per week as a Clinical

Case Manager. After getting a new manager in 2018, STH management questioned why she needed

a workplace accommodation and refused to acknowledge or continue to provide her existing

accommodation. In retaliation for Ms. Hamilton protesting the discrimination on the basis of her

disability and asserting her rights to an accommodation, STH abruptly terminated her career. STH

claimed she did not have the correct license, even though she had received confirmation several

years prior stating that she had the education and experience, including a bachelor’s degree in

psychology, four years of medical school, and a master’s degree in psychology, to fulfill the duties

of her position. STH violated both the Americans with Disabilities Act and the Tennessee Disability

Act.


                                            PARTIES

       1.       Plaintiff, LaKeisha Hamilton, (“Plaintiff” or “Ms. Hamilton”) is a citizen and


                                                 1

       Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 1 of 9 PageID #: 1
resident of Nashville, Davidson County, Tennessee, and a former employee of Defendant. Plaintiff

worked at Defendant’s Nashville, Tennessee location.

          2.      Defendant Saint Thomas Health (“STH”) is a Tennessee nonprofit corporation. Its

registered agent for service of process is Corporation Service Company, 2908 Poston Ave.,

Nashville, TN 37203-1312. At all material times, Defendant has been an employer as defined by

the ADA and under state law.

          3.   At all material times Defendant has been an employer as defined by the ADA, 42

U.S.C. § 12111.

          4.      Plaintiff is a qualified individual with a disability under 29 C.F.R. §1630.2(g) and

(h)(1).

                                  JURISDICTION AND VENUE

          5.   This is an action for unlawful employment practices brought under the Americans

with Disabilities Act 42 U.S.C. §§ 12101 et. seq. (“ADA”), as amended by the ADA Amendments

Act of 2008 (“ADAAA”) (Counts I - II) and Tennessee Disability Act, T.C.A. § 8-50-103 (“TDA”)

(Counts III and IV).

          6.      The Court has jurisdiction under 28 U.S.C. §§ 1331, 1343(a)(4), and 1367(a).

Venue is proper under 28 U.S.C. § 1391.

          7.      Plaintiff complied with all conditions precedent to the filing of her claims pursuant

to 42 U.S.C. § 12101 et. seq, to wit: a charge of discrimination was filed with the Equal

Employment Opportunity Commission (“EEOC”) within 300 days of the unlawful employment

practice; the EEOC issued Plaintiff a Notice of Right to Sue for the charge and this action was

commenced within 90 days of receipt of Notice of Right to Sue.

                                               FACTS



                                                   2

      Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 2 of 9 PageID #: 2
       8.       Plaintiff, LaKeisha Hamilton, was employed by Defendant since 2008, most

recently in the position of Case Manager.

       9.       Ms. Hamilton received a Bachelor of Science degree in Psychology from Tennessee

State University in 2001. She attended Medical School at Saint James School of Medicine and

completed all coursework in 2005. Ms. Hamilton did not receive a degree from Saint James School

of Medicine because, due to her disability, she was unable to complete all graduation requirements.

She received a master’s degree in Psychology from Tennessee State University in 2014.

       10.      Ms. Hamilton is a qualified individual with a disability under 29 C.F.R. §1630.2(h).

       11.      Defendant is a nonprofit corporation that manages hospitals and physician practices

in Middle Tennessee.

       12.      Ms. Hamilton was hired on February 4, 2008 as a Discharge Coordinator at

Defendant’s Saint Thomas West hospital. Ms. Hamilton excelled in that position and in June 2013,

Plaintiff was promoted to Clinical Case Manager.

       13.      Ms. Hamilton suffers from a disability and due to the symptoms of her disability,

took a FMLA leave in 2013. At that time, she requested a reasonable accommodation under the

ADAAA and was granted a schedule change so that she worked three 12-hour shifts per week, on

the weekends.

       14.      At all times, Ms. Hamilton was qualified for her job with Defendant and performed

her job duties in a competent and satisfactory manner.

       15.      On June 30, 2014, Defendant sent Plaintiff a Memorandum from their Human

Resources    Office    stating   that   she    was    grandfathered    and    exempt    from    the

education/license/certification requirement of the Clinical Case Manager position. The

memorandum specifically stated, “This employee has been deemed competent and is able to fulfill



                                                 3

      Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 3 of 9 PageID #: 3
the essential functions of their position.” See Memorandum attached as Exhibit A.

       16.     In 2016, Ms. Hamilton became pregnant and gave birth to a child. She took FMLA

leave then. Upon returning from her FMLA leave, she completed the online ADA process for STH

and was again granted a reasonable accommodation to work three 12-hour shifts per week.

       17.     In October 2018, Ginger Simpson, a new manager of Plaintiff’s work unit,

approached her and requested her to change her hours to working 10-hour shifts. At that time,

Plaintiff informed Ms. Simpson that she had a reasonable accommodation to work 12-hour shifts

and directed her to human resources. Ms. Simpson continued to question Plaintiff about her

reasonable accommodation and Ms. Hamilton self-reported her disability to Ms. Simpson and

requested to maintain her reasonable accommodation.

       18.     During that conversation, she told Ms. Simpson that due to her disability she

required more time to complete work than other and that she worked best in quiet areas, thus a 12-

hour shift on the weekends was a reasonable accommodation that the hospital had provided her

for years.

       19.     In January 2019, Ms. Hamilton received an email from her Team Lead, who reports

to Ms. Simpson, asking if she could work 10 hours on a “temporary bases [sic].” Ms. Hamilton

responded that she could not change her hours at that time.

       20.     On February 11, 2019, Ms. Hamilton was called into a face-to-face meeting with

Terri Donati. Patty Matney from Human Resources was on the telephone. They asked her

questions about her degrees and reviewed the grandfather document (Ex. A) with her.

       21.     On February 19, 2019, Ms. Hamilton went to the HR office in person to ask about

her accommodation status and find out whether it was appropriate for her supervisor to be asking

her specific questions about her disability, her symptoms, and her ability to work 10 hour shifts.



                                                 4

      Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 4 of 9 PageID #: 4
       22.     During this time, Ms. Hamilton experienced a flare-up of her symptoms due to

anxiety caused by the pervasive questioning of her disability symptoms, her accommodation, and

her work hours. Ms. Hamilton notified her supervisor that she needed to take time off from work

in order to consult her medical doctor and receive treatment. Ms. Hamilton used her personal time

off (PTO) for this time off.

       23.     On or after March 4, 2019, Plaintiff’s medical doctor submitted another request for

accommodation online to STH.

       24.     On March 7, 2019, Ms. Hamilton worked her regular shift until 2 p.m. when she

was called into a meeting with Terri and was told that she was being terminated.

       25.     Defendant’s representatives told Ms. Hamilton that despite her grandfather

document, and despite having a bachelor’s degree, a master’s degree and completing 4 years of

medical school, that she was not qualified for her current position because she did not have a

degree in nursing or a license in social work. She was escorted to her office and forced to pack up

all her belongings and leave the hospital immediately.

       26.     Later, Ms. Hamilton was offered a position of Coordinator, Case Management at a

rate of $16.28 per hour, a substantial demotion of her pay and responsibilities. Ms. Hamilton

declined the position.

                                         Count I
                     Violation of ADA/ADAAA- Disability Discrimination

       27.     Plaintiff restates and incorporates herein the above paragraphs in their entirety.

       28.     Pursuant to the ADAAA, an individual is considered to have a disability if he or

she has a physical or mental impairment that substantially limits one or more major life activities,

has a record of such an impairment, or is regarded as having such impairment.




                                                 5

      Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 5 of 9 PageID #: 5
       29.     Plaintiff was a qualified individual with a disability; she had a disorder that affected

her mental health and neurological system, and was an impairment that substantially limited her

in one or more major life activities.

       30.     Defendant discriminated and retaliated against Plaintiff on the basis of her disability

in violation of the ADA that culminated in her termination.

       31.     Plaintiff could perform the essential functions of her job. Plaintiff made a request

for reasonable accommodation, including, but not limited to, work three 12-hour shifts per week.

       32.     Plaintiff was discriminated against and eventually terminated because of her

disability and/or in retaliation for his request for a reasonable accommodation.

       33.     The adverse actions Plaintiff endured, including, but not limited to, inquiries into

her medical history and termination were because of her disability.

       34.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, loss of enjoyment of life, inconvenience and lost earnings and benefits.

       35.     As a result, Plaintiff is entitled to recover her damages, including lost wages and

benefits, compensatory and punitive damages, attorneys’ fees, costs, interest, reinstatement, front

pay and benefits, and any other legal and equitable relief to which she may be entitled.

                                             Count II
                                Violation of ADAAA- Retaliation

       70.     Plaintiff restates and incorporates herein the foregoing paragraphs.

       71.     It is federal public policy and law under the Americans with Disabilities Act that

employees must be able to exercise their rights under state law without fear of reprisal or penalty

from an employer.




                                                  6

      Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 6 of 9 PageID #: 6
       72.     Plaintiff engaged in protected activity under the ADA when she requested an

accommodation and objected to and protested disability harassment/discrimination in the

workplace. Plaintiff requested an accommodation and reported disability discrimination and

harassment to the human resources department. Such actions by the Plaintiff are statutorily

protected activities under ADAAA.

       73.     In violation of the ADAAA, Defendant retaliated against Plaintiff by subjecting

Plaintiff to a retaliatory hostile work environment and discharging her employment in retaliation

for exercising her rights under the ADAAA.

       74.     Defendant retaliated against Plaintiff because of her protected activity by taking

adverse action against Plaintiff. As a result of Plaintiff’s request for an accommodation, and report

of discrimination and harassment, Defendant took adverse employment actions against Plaintiff

for a pretextual reason.

       75.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, loss of enjoyment of life, inconvenience and lost earnings and benefits.

                                           Count III
                           Violation of TDA- Disability Discrimination

       36.     Plaintiff restates and incorporates herein the above paragraphs in their entirety.

       37.     Pursuant to the TDA, an individual is considered to have a disability if he or she

has a physical or mental impairment that substantially limits one or more major life activities.

       38.     Plaintiff was a qualified individual with a disability.

       39.     Defendant discriminated against Plaintiff on the basis of her disability in violation

of the TDA that culminated in her termination.




                                                 7

      Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 7 of 9 PageID #: 7
        40.    Plaintiff was discriminated against and eventually terminated because of her

disability.

        41.    As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, loss of enjoyment of life, inconvenience and lost earnings and benefits.

        42.    As a result, Plaintiff is entitled to recover her damages, including lost wages and

benefits, compensatory and punitive damages, attorneys’ fees, costs, interest, reinstatement, front

pay and benefits, and any other legal and equitable relief to which he may be entitled.

                                            Count IV
                                  Violation of TDA- Retaliation

        76.    Plaintiff restates and incorporates herein the foregoing paragraphs.

        77.    It is the public policy and state law of Tennessee that employees must be able to

exercise their rights under state law without fear of reprisal or penalty from an employer.

        78.    Plaintiff objected to and protested disability discrimination in the workplace. Such

actions by the Plaintiff are statutorily protected activities under TDA. Plaintiff was forced to

disclose her disability to her manager who questions why she refused to work a certain shift.

Plaintiff also reported her manager’s behavior to Human Resources and asked whether it was a

violation of the law to treat her that way.

        79.    In violation of the TDA, Defendant retaliated against Plaintiff discharging her

employment in retaliation for exercising her rights under the TDAA.

        80.    Defendant retaliated against Plaintiff because of her protected activity by taking

adverse action against Plaintiff. As a result of Plaintiff’s complaints and protests of disability

discrimination in the workplace, Defendant took adverse employment actions against Plaintiff for

a pretextual reason.

                                                 8

       Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 8 of 9 PageID #: 8
       81.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, loss of enjoyment of life, inconvenience and lost earnings and benefits.

                                     RELIEF REQUESTED

        Plaintiff respectfully requests:

       1.       A jury trial;

       2.       Back pay and damages for lost benefits, insurance and reimbursement for

medical costs due to the loss of her insurance;

       3.       Reinstatement or front pay;

       4.       Compensatory damages for embarrassment, humiliation, stress, anxiety,

inconvenience, and loss of enjoyment of life;

       5.       Punitive damages;

       6.       Attorneys’ fees and expenses;

       7.       Prejudgment interest and, if applicable, post-judgment interest; and

       8.       Such other and further legal or equitable relief to which she may be entitled

under the ADAAA, the TDA, and any other statutory or common law.

                                                      Respectfully submitted,


                                                      /s Heather Moore Collins
                                                      Heather Moore Collins BPR # 026099
                                                      Anne Hunter BPR # 022407
                                                      Collins & Hunter PLLC
                                                      7000 Executive Center Drive, Suite 320
                                                      Brentwood, TN 37027
                                                      615-724-1996
                                                      615-691-7019 FAX
                                                      heather@collinshunter.com
                                                      anne@collinshunter.com

                                                                 Attorneys for Plaintiff
                                                  9

      Case 3:20-cv-00128 Document 1 Filed 02/12/20 Page 9 of 9 PageID #: 9
